Citation Nr: 0618854	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  06-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment in 
pension benefits, in the calculated amount of $14,833.77.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The appellant is currently on active duty service.  Form DD 
214 shows over 12 years of prior active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant testified before the undersigned Judge in May 
2006.  The appellant's motion for advancement on the docket 
was granted in June 2006.  


FINDINGS OF FACT

1.  In October 2001, the appellant filed an application for 
education benefits from the Montgomery GI Bill - Active Duty 
Educational Assistance Program (Chapter 30).  

2.  The veteran was awarded benefits for education assistance 
for enrollment in spring 2002, summer 2002, fall 2002, spring 
2003, and summer 2003 semesters. 

3.  In July 2003, VA notified the appellant of an overpayment 
in the amount of education assistance for the prior 
semesters.  VA awarded benefits to the appellant based on 
veteran status and not active duty status, resulting in an 
overpayment of benefits to the appellant.   

4.  In his original application, the appellant indicated that 
he was currently on active duty service; in a December 2001 
communication, VA verified that the appellant was currently 
in active duty service.  

5.  There is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances which led to the initial award of education 
benefits, from which the overpayment in the calculated amount 
of $14,833.77 was created; this overpayment was the result of 
sole administrative error.


CONCLUSION OF LAW

The overpayment of educational benefits in the amount of 
$14,833.77 was based solely on administrative error on the 
part of VA; therefore, the overpayment was not properly 
created.  38 U.S.C.A. §§ 5112, 5302 (West Supp. 2005); 38 
C.F.R. § 3.500 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that the duty to notify and assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to a claim for validity of overpayment 
claims as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  Regardless of whether VCAA applied, in 
light of the Board's favorable determination discussed in 
detail below, the appellant is not prejudiced.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

II.  Validity of Debt

In October 2001, the appellant filed an application for 
education benefits from the Montgomery GI Bill - Active Duty 
Educational Assistance Program (Chapter 30).  Based on his 
application, the veteran was awarded benefits for education 
assistance for enrollment in spring 2002, summer 2002, fall 
2002, spring 2003, and summer 2003 semesters.  

During his summer 2003 semester, specifically in July 2003, 
VA notified the appellant of an overpayment in the amount of 
education assistance for the prior semesters.  Apparently, VA 
awarded educational benefits to the appellant based on 
veteran status and not active duty status, resulting in an 
overpayment of benefits to the appellant.  The appellant was 
further notified in a separate July 2003 letter of the exact 
amount of the overpayment and terms of repayment.  The 
appellant objected to the overpayment and filed a claim for 
waiver of indebtedness in October 2003, specifically arguing 
against the validity of the debt created and waiver of such 
debt.   

A debtor has the right to dispute the existence or the amount 
of the debt.  See 38 C.F.R. § 1.911(c) (2005); Schaper v. 
Derwinski, 1 Vet. App. at 434 (1991); Smith v. Derwinski, 1 
Vet. App. 267 (1991).  VA did develop the question of the 
validity of the debt and adjudicated the issue of waiver of 
recovery of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  The Board observed that issues related to the 
creation or validity include VA's administrative error and 
knowledge.  See for example, Bell v. Derwinski, 1 Vet. App. 
430 (1991).

In order to determine that the overpayment was not properly 
created, it must be established that the appellant was 
legally entitled to the benefits in question, or if there was 
no legal entitlement, then it must be shown that the VA was 
solely responsible for the appellant being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Furthermore, neither the appellant's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

In this case, it is clear that the veteran was not legally 
entitled to the education benefits awarded to him.  The 
amount of the education benefits awarded were for veterans 
and not active duty personnel, thereby resulting in the 
overpayment in the amount of $14,833.77.  As such, it must be 
shown that the VA was solely responsible for the appellant 
being erroneously paid benefits.

Here, the evidence demonstrates that VA was solely 
responsible for the appellant being erroneously paid the 
benefits.  In his original application dated in October 2001, 
the appellant indicated that he was currently on active duty 
service.  The record also shows that in a December 2001 
communication, VA verified that the appellant was currently 
on active duty service.  It is clear then that VA was at 
fault for awarding the appellant education benefits based on 
veteran status as VA was put on notice on at least two 
occasions that the appellant was active duty personnel and 
should have known that appellant was not a veteran. 

In a letter to appellant's Congressman dated in October 2005, 
VA acknowledges fault for processing appellant's educational 
award as a veteran; however, VA argues that it was 
determination of the Committee on Waivers and Compromises 
that appellant should have known that the benefit awarded to 
him was wrong and that he shares some fault in the situation.  
Indeed, this was the finding of the Committee on Waivers and 
Compromises in the April 2005 decision.  

Despite the findings from the April 2005 Committee decision, 
the Board finds no indication in the record that the 
appellant committed any act of commission or omission in 
relation to the circumstances upon which the award of 
education benefits was granted.  The appellant did not know 
nor would he have known that he was receiving an erroneous 
award.  It appears that the Committee decision was based on 
an assumption that the appellant should have had knowledge of 
the overpayment.  However, there is no supporting evidence to 
this allegation.  In fact, the Board finds evidence that does 
not support this allegation.  The appellant testified to the 
undersigned Judge that at no time was he notified by any 
entity, VA or his school, that he was receiving the incorrect 
rate. (T. 13).  The Board finds his testimony to be credible 
and supported by the record.  Appellant notified VA on more 
than one occasion of his service status during the initial 
application process.  In order for the appellant to have 
assumed administrative irregularity on the part of VA, he 
would have had to assume that VA erred not once, but twice, 
in properly applying his active duty status.  In this 
respect, the Board finds it reasonable to conclude that the 
appellant likely believed that his award was correct.  

In short, the VA was on notice as to the appellant's status 
on active duty on more than one occasion and failed to 
properly administer this information. The Board has carefully 
considered the totality of the evidence in this case and 
concludes that VA clearly knew the appellant was not a 
veteran, but on active duty, yet the incorrect educational 
benefits rate was awarded.  The Board also finds no 
supporting evidence of VA's allegation that the veteran knew 
or should have known that he was receiving the wrong 
educational award rate.  

Accordingly, the Board finds that the appellant was without 
fault in the creation of the debt, and concludes that the 
overpayment amount of $14,833.77 was the sole result of 
administrative error.


ORDER

The overpayment of VA education benefits in the calculated 
amount of $14,833.77 was the result of sole administrative 
error; the appeal for waiver is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


